Name: Commission Regulation (EC) No 2500/96 of 23 December 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  European construction;  tariff policy
 Date Published: nan

 28 . 12 . 96 ( EN Official Journal of the European Communities No L 338/61 COMMISSION REGULATION (EC) No 2500/96 of 23 December 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic Member States, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic , and the Slovak Republic respectively, of the other part, from 1 January 1996 until the entry into force of the Additional Protocols to the Europe Agreements currently being negotiated with the countries in question ; whereas that Regulation was extended until 31 December 1997 by Regulation (EC) No 2490/96; Whereas Commission Regulation (EEC) No 584/92 f), as amended by Regulation (EC) No 1478 /96 (8), lays down detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation should be amended to take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and trans ­ itional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (5), as last amended by Regulation (EC) No 2490/96 (6), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides for auto ­ nomous, transitional measures to adjust the agricultural concessions covered by the Europe Agreements concluded between the European Communities and their HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 584/92 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 With effect from 1 January 1997 the quantities referred to in Annex I shall be spread out as follows :  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June ,  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December.'; 2 . Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. ') OJ No L 319 , 21 . 12. 1993, p. 1 . 2 ) OJ No L 319 , 21 . 12 . 1993, p. 4 . 3) OJ No L 341 , 30 . 12 . 1994, p. 14 . «) OJ No L 341 , 30 . 12 . 1994, p. 17 . 5) OJ No L 328 , 30 . 12 . 1995, p. 31 . ') See page 13 of this Official Journal 0 OJ No L 62, 7 . 3 . 1992, p. 34. 8 OJ No L 188 , 27 . 7 . 1996, p . 9 . No L 338/62 | EN I Official Journal of the European Communities 28 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission 28 . 12 . 96 EN Official Journal of the European Communities No L 338/63 ANNEX 'ANNEX I A. PRODUCTS ORIGINATING IN POLAND Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 0402 10 19 Skimmed-milk powder Ã ¯ 0402 21 19 Whole-milk powder  º 3 550 3 800 4 100 2 050 4 100 0402 21 99 Whole-milk powder &gt; 0405 10 11 0405 10 19 Butter 1 200 1 300 1 400 700 1 400 0406 Cheese and curd 2 400 2 600 2 800 1 400 2 800 B. 1 . PRODUCTS ORIGINATING IN THE CZECH REPUBLIC Customs duty reduced by 80 % (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 0402 10 19 Skimmed-milk powder 1 0402 21 19 Whole-milk powder 1 980 2 110 2 240 1 120 2 240 0402 21 91 Whole-milk powder &gt; 0405 10 11 0405 10 19 Butter 780 840 910 455 910 ex 0406 40 90 Niva &gt; I 0406 90 29 Kashkaval ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny blok, Akawi , Istambul, Jadel Hermelin , Ostepek, Koliba, Inovec t  º 600 650 700 350 700 B. 2 . PRODUCTS ORIGINATING IN THE SLOVAK REPUBLIC Customs duty reduced by 80 % (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 0402 10 19 Skimmed-milk powder 1 0402 21 19 Whole-milk powder &gt; 1 020 1 090 1 160 580 1 160 0402 21 91 Whole-milk powder J I I 0405 10 11 0405 10 19 Butter 420 460 490 245 490 ex 0406 40 90 Niva 1 0406 90 29 Kashkaval ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny blok, Akawi, Istambul , Jadel Hermelin , Ostepek, Koliba, Inovec V  º 600 650 700 350 700 No L 338/64 EN Official Journal of the European Communities 28 . 12. 96 C. PRODUCTS ORIGINATING IN HUNGARY 1 . Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trap ­ pista, Bakony, Bacskai , Ban , Deli ­ caci cheese "Moson", Delicaci cheese "Pelso", Goya, Ham-shaped, Karavan, Lajta, Parenyica, Sed, Tihany 1 200 1 300 1 400 700 1 900 2. Customs duty reduced by 80 % (in tonnes) CN code Product 1 January 1996to 30 June 1996 1 July to 31 December 1996 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white , Hajdu, Marvany, Ovari , Pannonia, Trappista, Bakony, Bacskai , Ban, Delicaci cheese "Moson", Delicaci cheese "Pelso", Goya, Ham-shaped, Karavan , Lajta, Parenyica, Sed, Tihany 250 250'